DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 2/23/2022, which has been entered and made of record. Claims 1-2, and 6-13 have been amended. Claim has been cancelled. Claims 14-20 have been added. Claims 1-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 7-13) with respect to the independent claims 1, 7, and 12, and the dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitation have been addressed in the detail rejection below with new reference by Balakrishna.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Balakrishna et al. (US 20150325055 A1).

Regarding Claim 1, Balakrishna discloses A point of sale (POS) device (ABS reciting “a compact display apparatus” Figs. 1-9) comprising: 
a primary display to display content in a first direction (Fig. 1-9 showing an LED illumination based electronic display device (1). ABS reciting “The filter screen is positioned close to the surface of the LED illumination based electronic display device. The LED illumination based electronic display device projects a primary real image onto the filter screen”); and 
a secondary display (Fig. 1-9 showing partially transparent and partially reflective viewing surface (3)) to reflect a virtual image of first content displayed on a first section of the primary display, wherein the virtual image of first content is redirected in a second direction away from the first direction. (ABS reciting “The partially transparent and partially reflective viewing surface reflects a secondary virtual 3D image perceivable on the opposite side of the partially transparent and partially reflective viewing surface to the LED illumination based electronic display device.” ¶29 reciting “The partially transparent and partially reflective viewing surface reflects a secondary projected virtual 3D image perceivable on the opposite side of the partially transparent and partially reflective viewing surface thereby providing a much brighter display apparatus.”)

Regarding Claim 4, Balakrishna discloses The POS device of claim 1, comprising: 
an adjustable frame to angle the secondary display with respect to the primary display. (Figs. 1-9 showing an enclosure (18). ¶129 reciting “the display apparatus comprising of an enclosure (18) which houses LED illumination based electronic display device or an LED backlit LCD panel (1); and partially transparent and partially reflective viewing surface (3). ”)

Regarding Claim 5, Balakrishna discloses The POS device of claim 4, wherein the secondary display is oblique with respect to the primary display. (See Figs. 1-9.)

Regarding Claim 14, Balakrishna discloses The POS device of claim 1, wherein the secondary display is a reflective panel comprising a glass or acrylic substrate with a reflective film or coating. (¶22 reciting “ the partially transparent and partially reflective viewing surface is made of foil, plastic film, treated glass or plastics such as clear acrylic or any other suitable substrate with similar reflective properties.”)

Regarding Claim 16, Balakrishna discloses The POS device of claim 1, wherein the secondary display is oriented between 30 and 60 degrees with respect to the primary display to present the virtual image to a viewer on an opposite side of the primary display from a user of the primary display. (Figs. 1-9 showing the secondary display is oriented between 30 and 60 degrees with respect to the primary display. ¶130-131)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, 10-12, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna et al., and in view of Kim et al. (US 20150235346 A1).

Regarding Claim 2, Balakrishna discloses The POS device of claim 1.
However, Balakrishna does not explicitly disclose wherein the primary display is to display a second content in a second section of the primary display different from the first section. 
Kim teaches “a display apparatus” (ABS). Further, Kim teaches displaying a second content from a second section of the primary display as shown in Fig. 8(2), “WHALE” in section 47. Furthermore, ¶98 recites “Referring to FIG. 9, the display apparatus may display content including a first part and a second part on the basis of a first direction in which a first user is located (S910). The first part and the second part may be included in the same content, the first part may be set to maintain the first direction in which the first user is located, and the second part may be set to be mirror flipped on the basis of a second direction.”, and ¶100 recites “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930). The display apparatus may display the first part in the first direction and the mirror flipped second part (S940).” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balakrishna) to display a second content from a second section of the display different from the first section on the primary display (taught by Kim). The suggestions/motivations would have been to “allow users who located in opposite directions of a display unit in effectively enjoying the same content, owing to mirror flipping of a part of the content.” (¶102), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 3, Balakrishna in view of Kim discloses The POS device of claim 2, wherein the first content corresponds to the second content, but in a horizontally flipped manner, wherein the first content is the second content flipped around a vertical axis. (Kim, Fig. 8(1) and 8(2) show the content flipped horizontally around a vertical axis. In addition, ¶100 reciting “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930).” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 7, Balakrishna in view of Kim discloses A point of sale (POS) device comprising: 
a primary display to display content in a first direction; (Balakrishna, Figs. 1-9 showing a primary display (1))
a reflective panel disposed at an angle above the primary display (Balakrishna, Figs. 2 showing a reflective panel (3) disposed at an angle above the primary display) to reflect a virtual image of first content displayed on a first section of the primary display (Balakrishna, ¶27 reciting “the partially transparent and partially reflective viewing surface is arranged to reflect a secondary virtual 3D image perceivable on the opposite side of the partially reflective screen and the LED illumination based electronic display device or LED backlit LCD panel.”), the virtual image directed toward a viewer located on an opposite side of the primary display from a user of the primary display; (Kim, Figs. 2-3)
and 
a controller to: 
display second content on a second section of the primary display, wherein the first and second content both include a same image; and 
flip the first content around a vertical axis when displayed on the primary display so that the virtual image of the first content has aa same orientation as the second content on the primary display.
(Kim teaches displaying a second content on a second section of the primary display as shown in Fig. 8(2), “WHALE” in section 47. Furthermore, ¶98 recites “Referring to FIG. 9, the display apparatus may display content including a first part and a second part on the basis of a first direction in which a first user is located (S910). The first part and the second part may be included in the same content, the first part may be set to maintain the first direction in which the first user is located, and the second part may be set to be mirror flipped on the basis of a second direction.”, and ¶100 recites “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930). The display apparatus may display the first part in the first direction and the mirror flipped second part (S940).” 
 Fig. 8(1) and 8(2) show the content flipped horizontally around a vertical axis. In addition, ¶100 reciting “The second part may be mirror flipped so as to be displayed on the basis of the second direction based on input sensed information (S930).” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 8, Balakrishna in view of Kim discloses The POS device of claim 7, comprising: 
an adjustable frame to angle the reflective panel with respect to the primary display. (Balakrishna, Figs. 1-9 showing an enclosure (18). ¶129 reciting “the display apparatus comprising of an enclosure (18) which houses LED illumination based electronic display device or an LED backlit LCD panel (1); and partially transparent and partially reflective viewing surface (3). ”)

Regarding Claim 10, Balakrishna in view of Kim discloses The POS device of claim 8, wherein the secondary display is oblique with respect to the primary display. (Balakrishna, Figs. 1-9.)

Regarding Claim 11, Balakrishna in view of Kim discloses The POS device of claim 7, wherein the reflective panel comprises a transparent display panel with a reflective film or coating. (Balakrishna, ¶22 reciting “ the partially transparent and partially reflective viewing surface is made of foil, plastic film, treated glass or plastics such as clear acrylic or any other suitable substrate with similar reflective properties.”)

Claim 12, has similar limitations as of Claim(s) 7, therefore it is rejected under the same rationale as Claim(s) 7.

Regarding Claim 15, Balakrishna in view of Kim discloses The POS device of claim 1, wherein virtual image comprises an inverted view of the first content as displayed on the primary display. (Kim, Fig. 8)

Regarding Claim 17, Balakrishna in view of Kim discloses The POS device of claim 2, wherein the first and second content each include a same list of items being purchased and associated prices. (Kim, Figs. 2-5 showing the same text displayed on both displays.)

Regarding Claim 18, Balakrishna in view of Kim discloses The POS device of claim 7, wherein the reflective panel is angled between 30 and 60 degrees with respect to the primary display. (Balakrishna, Figs. 1-9 showing the secondary display is oriented between 30 and 60 degrees with respect to the primary display. ¶130-131)

Regarding Claim 19, Balakrishna in view of Kim discloses The POS device of claim 7, wherein the first and second content each include a same list of items being purchased and associated prices. (Kim, Figs. 2-5 showing the same text displayed on both displays.)

Regarding Claim 20, Balakrishna in view of Kim discloses The POS device of claim 7, wherein the reflective panel extends along only a portion of a width of the primary display. (The features of claim 20 appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna et al., and in view of LeBlanc et al. (US 20180088887 A1).

Regarding Claim 6, Balakrishna discloses The POS device of claim 1.
However, Aurongzeb does not explicitly disclose wherein the secondary display is a heads-up display (HUD) comprising a transparent panel to reflect and redirect the virtual image of the first content from the first section of the primary display.
LeBlanc teaches an HUD 63 as shown in Figs. 5C and 5D. ¶45 recites “the display 63 may be a transparent display and the car computer 62 may toggle the display 63 between a transparent mode and a display mode.  In some embodiments of the system 60, the image and/or data to be displayed on the displays 63 may originate from a phone application”. In other words, the transparent display 63 is an HUD and can be used as a secondary display to reflect images from a primary display such as a phone.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Aurongzeb) to use a transparent HUD as the secondary display (taught by Balakrishna). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishna et al., and in view of Kim et al. (US 20150235346 A1), and further in view of Aurongzeb et al. (US 20170052751 A1).

Regarding Claim 9, Balakrishna in view of Kim discloses The POS device of claim 8.
However, Balakrishna in view of Kim does not explicitly disclose wherein when the frame is adjusted from a first position to a second position, the controller is to adjust placement of the first content on the primary display according to an amount the frame is adjusted.
Aurongzeb teaches “Similar to the camera, this proximity sensor information enables the system to correctly orient both displays on the display screens according to a viewing line of sight (or viewing vector) based on position and orientation of the user. The displays on each display screen may be oriented in landscape page orientation or portrait page orientation as well as determining which side should be the top of the display for each screen relative to the viewer. As described further below, a tilt of one or both display screens may also orient the display on the display screen via a gyroscope or accelerometer sensor providing this state of usage activity information.” (¶50)
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Balakrishna in view of Kim)to adjust placement of the content on the primary display according to an amount of the frame is adjusted (taught by Aurongzeb). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 13, has similar limitations as of Claim(s) 9, therefore it is rejected under the same rationale as Claim(s) 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611